 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        KIC LLC, a Delaware Limited Liability                  CASE NO. 19-cv-5660-RJB
11      Company,
                                                               ORDER ON PLAINTIFF’S
12                                  Plaintiff,                 MOTION TO COMPEL
                v.                                             DISCOVERY
13
        ZHEJIANG DICASTAL HONGXIN
14      TECHNOLOGY CO. LTD., a Chinese
        Corporation
15
                                    Defendant.
16

17
            THIS MATTER comes before the Court on Plaintiff’s Motion to Compel Discovery. Dkt.
18
     26. The Court is familiar with the motion, all materials filed in support of and in opposition
19
     thereto, and the remainder of the record herein. For the reasons set forth below, Plaintiff’s
20
     motion should be granted, in part, and denied, in part.
21
                                                 I.   BACKGROUND
22
            Plaintiff is a manufacturer and designer of automotive parts, including wheels and wheel
23
     end products. Dkt. 26, at 2. Defendant is a wheel manufacturer. Dkt. 26, at 3. Plaintiff alleges
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 1
 1   that Defendant breached a Distribution Agreement and Confidentially Agreement through its use

 2   of Plaintiff’s confidential and trade secret information and sale of wheels to Plaintiff’s

 3   customers. Dkt. 26, at 2.

 4            On November 18, 2019, Plaintiff served on Defendant its First Set of Requests for

 5   Admission, Interrogatories and Requests for Production of Documents on Hongxin (“Discovery

 6   Requests”). Defendant served on Plaintiff a Response to Discovery Requests, dated January 16,

 7   2020, following an agreed extension for the holidays. Dkts. 26, at 4; and 27-1. After various

 8   discussions between the Parties, Defendant completed a Revised Response to Discovery

 9   Requests, dated February 20, 2020 (Dkt. 27-5.).1 See Dkt. 26, at 4–5. The Parties held a

10   telephonic conference on February 27, 2020, but apparently only partially resolved the dispute.

11   See Dkt. 26, at 1-2.

12            On February 28, 2020, Plaintiff filed the instant Motion to Compel Discovery. Dkt. 26.

13   Plaintiff requests sanctions against Defendant and disputes the sufficiency of Defendant’s

14   Revised Response to Discovery Requests as to Requests for Admission (“RFA”) 3–5 and

15   Interrogatories 1,2 2, and 5. Dkt. 26.

16            Defendant filed a response in opposition to the instant motion. Dkt. 28. Attached with

17   Defendant’s response is a Second Revised Response to Discovery Requests, dated March 13,

18   2020. Dkt. 29-1. Defendant argues that (1) the Parties did not meaningfully meet and confer

19   because Plaintiff filed the instant motion one day after the Parties met and conferred; and (2)

20

21

22   1
      It is unclear whether the Revised Response to Discovery Requests was dated February 10, 2020, or February 20,
     2020. Compare Dkt. 26, at 5:5, with Dkt. 27-5, at 17.
23
     2
       It appears that Plaintiff disputes the sufficiency of the response to Interrogatory No. 1, see, e.g., Dkt. 26, at 5:22–
     23, although Plaintiff does not explicate the relief requested as to Interrogatory No. 1. See Dkts. 26, at 2; and 26-1.
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 2
 1   Plaintiff’s Second Revised Response to Discovery Requests sufficiently answers Plaintiff’s

 2   discovery requests. Dkt. 28.

 3          Plaintiff filed a reply in support of the instant motion. Dkt. 32. Plaintiff contends, in part,

 4   that the Second Revised Response to Discovery Requests is deficient. Dkt. 32.

 5                                              II.        DISCUSSION

 6      1. DISCOVERY STANDARDS

 7          Under the Federal Rules of Civil Procedure, parties may generally obtain discovery

 8   regarding any non-privileged matter that is relevant to any party’s claim or defense and

 9   proportional to the needs of the case. Fed. R. Civ. P. 26. Information need not be admissible at

10   trial to be discoverable. Fed. R. Civ. P. 26(b)(1).

11          FRCP 37(a)(1) provides that, in part:

12                  On notice to other parties and all affected persons, a party may
                    move for an order compelling disclosure or discovery. The motion
13                  must include a certification that the movant has in good faith
                    conferred or attempted to confer with the person or party failing to
14                  make disclosure or discovery in an effort to obtain it without court
                    action.
15
            FRCP 37(a)(3)(A)–(B) provides that:
16
                     (A) To Compel Disclosure. If a party fails to make a disclosure
17                  required by Rule 26(a), any other party may move to compel
                    disclosure and for appropriate sanctions.
18
                    (B) To Compel a Discovery Response. A Party seeking discovery
19                  may move for an order compelling an answer, designation,
                    production, or inspection.
20
            Courts are given broad discretion to control discovery under FRCP 37, including
21
     “particularly wide latitude … to issue sanctions under FRCP 37(c)(1)[.]” Ollier v. Sweetwater
22
     Union High Sch. Dist., 768 F.3d 843, 859 (9th Cir. 2014) (quoting Yeti by Molly, Ltd. v. Deckers
23
     Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001)).
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 3
 1      2. MEET AND CONFER REQUIREMENTS

 2           Plaintiff certifies that the Parties met and conferred and had a telephonic conference on

 3   February 27, 2020, but they were unable to resolve this dispute. Dkt. 26, at 1-2. Defendant

 4   contends that Plaintiff did not give it reasonable time to respond when Plaintiff filed the instant

 5   motion one day after the telephonic conference. Dkt. 28, at 3. Regardless, even though the

 6   Parties apparently agreed that Defendant would withdraw some objections, the Parties did not

 7   reach resolution of all the disputes herein. See Dkt. 32.

 8          Therefore, Plaintiff’s motion satisfies the meet and confer requirements under Fed. R.

 9   Civ. P. 37(a)(1).

10      3. DISCOVERY DISPUTE

11          When Plaintiff filed the instant motion on February 28, 2020, Defendant’s most recent

12   answers and responses appear to have been the Revised Reponses to Discovery Requests, dated

13   February 20, 2020. See Dkt. 27-5. Defendant’s response brief contains an attached Second

14   Revised Response to Discovery Requests, dated March 13, 2020. Dkt. 29-1. Plaintiff contends

15   that Defendant’s Second Revised Response to Discovery Requests is also deficient. Dkt. 32.

16   Below, the Court cites to the Second Revised Response to Discovery Requests (Dkt. 29-1, at 2;

17   “This set of revised responses supersedes the original Responses and Objections served on

18   January 17, 2020 and the Revised set served on February 20, 2020”) as the operative set of

19   responses for its discussion of RFAs 3–5 and Interrogatories 1, 2, and 5.

20          a. RFA No. 3

21                  Request No. 3: Admit that Hongxin sold the Products to
                    FleetPride, Inc. during the term of the Distribution Agreement.
22
                    ANSWER: Objection. The term “Products’ is vague and
23                  ambiguous.

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 4
 1                         ….

 2                  Subject to and without waiving these objections, Defendant
                    Zhejiang Hongxin responds as follows:
 3
                    ADMIT, but Defendant Zhejiang Hongxin denies that it was
 4                  prohibited from doing so because FleetPride, Inc. has been a
                    longstanding customer of Defendant’s since 2009, before
 5                  execution of the Distribution Agreement with KIC.

 6   Dkt. 29-1, at 6.

 7          Defendant’s objection may or may not have merit, but Defendant’s qualified response to

 8   RFA 3 appears sufficient. The Court further observes, with some dismay, that Defendant’s

 9   response to RFA 3 in the Revised Response (“DENIED”) is the opposite of its response in the

10   operative Second Revised Response (“ADMIT”). Compare Dkt. 27-5, at 6, with Dkt. 29-1, at 6.

11          b. RFA No. 4

12                  Request No. 4: Admit that Hongxin sold the Products to
                    Taskmaster Components during the term of the Distribution
13                  Agreement.

14                  ANSWER: Objection. “Taskmaster Components” is vague and
                    ambiguous and is not a sufficient identifier of a corporate entity.
15
                           ….
16
                    Subject to and without waiving these objections, Defendant
17                  Zhejiang Hongxin responds as follows:

18                  DENIED.

19   Dkt. 29-1, at 6.

20          Defendant’s objection may or may not have merit, but Defendant’s qualified response to

21   RFA No. 4 appears sufficient. See Dkt. 29-1, at 6.

22          c. RFA No. 5

23                  Request No. 5: Admit that Hongxin sold the Products during the
                    term of the Distribution Agreement to customers or entities other
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 5
 1                        than FleetPride, Inc., Taskmaster Components, PACCAR, and
                          Dragon.
 2
                          ANSWER: Objection. Vague and ambiguous as to the terms
 3                        “customers or entities.” Compound request. “Taskmaster
                          Components, PACCAR, and Dragon” are vague and ambiguous
 4                        and are not sufficient identifiers of corporate entities. Leading
                          Question.
 5
                                   ….
 6
                          Subject to and without waiving these objections, Defendant
 7                        Zhejiang Hongxin responds as follows:

 8                        DENIED that Defendant Zhejiang Hongxin sold to any entities
                          listed on Appendix A other than FleetPride, Inc. Defendant
 9                        Zhejiang Hongxin sold to other customers not listed on Appendix
                          A.
10
     Dkt. 29-1, at 7.
11
                Defendant’s answer is cryptic at best and evasive at worst. RFA No. 5 makes no
12
     reference to “Appendix A,”3 and it is unclear why Defendant’s answer refers to it. See Dkt. 29-1,
13
     at 7. Regardless, despite Defendant having written “DENIED,” the unclear explanation that
14
     follows makes it appear that Plaintiff admits to RFA No. 5. See id.
15
                d. Interrogatory No. 1
16
                          Interrogatory No. 1: If Hongxin’s answer to any of the above
17                        Requests for Admissions is anything other than an unqualified
                          admission, then for each such answer, identify the following:
18
                          a. The number of the Request;
19
                          b. All facts upon which Hongxin bases its response;
20
                          c. All witness(es) with knowledge of the facts upon which
21                           Hongxin bases its response; and

22                        d. All documents that support Hongxin’s response.

23
     3
         A copy of Appendix A is apparently on record at Dkt. 27-4, at 13 et seq; it appears to be Plaintiff’s customer list.
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 6
 1                  Answer: Objection. Compound request. Hongxin objects to this
                    request as overbroad and burdening to the extent it requests “all
 2                  facts upon which Hongxin bases its responses.” See Weber v.
                    Biddle, 72 Wn.2d 22, 29, 431 P.2d 705 (1967). Hongxin Objects to
 3                  this request as overbroad and burdensome to the extent it requests
                    “all witnesses with knowledge” and “all documents.”
 4
                           ….
 5
                    Subject to and without waiving these objections, as well as the
 6                  general objections set forth above:

 7                         ….

 8                  Request for Admission No. 3

 9                  Defendant Hongxin refers to Paragraph 2 of the Distribution
                    Agreement. Hongxin and FleetPride, Inc. have done business since
10                  2009. Individuals with knowledge are listed in Interrogatory No. 3
                    below and in Hongxin’s initial disclosures. It is impractical to list
11                  all of the FleetPride, Inc. order documents here. There are many
                    purchase orders, invoices, supply lists, etc. between Hongxin and
12                  Fleetpride, Inc. beginning in 2009.

13                  Request for Admission No. 4

14                  Defendant Zhejiang Hongxin’s answer speaks for itself. Hongxin
                    never sold any Products to Taskmaster Components. Individuals
15                  with knowledge are listed in Hongxin’s Initial Disclosures.

16                  Request for Admission No. 5

17                  Defendant Zhejiang Hongxin’s answer speaks for itself. Other than
                    FleetPride, Inc., Hongxin only sold products on customers not
18                  listed on Appendix A during the term of the Distribution
                    Agreement. Individuals with knowledge are listed in Hongxin’s
19                  Initial Disclosures, as well as Omar, Neil, John, and Greg of KIC
                    who all verbally agreed to these sales.
20
     Dkt. 29-1, at 7–9.
21
            “Although the term discrete subparts does not have a precise meaning, courts generally
22
     agree that interrogatory subparts ought to be counted as one interrogatory … if they are logically
23
     or factually subsumed within and necessarily related to the primary question.” Trevino v. ACB
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 7
 1   American Inc, 232 F.R.D. 612 (N.D. CA 2006) (quotations and citations omitted); see generally

 2   Neill v. All Pride Fitness of Washougal, LLC, C08-5424-RJB, 2009 WL 10676369, at *2 (W.D.

 3   Wash. May 21, 2009) (discussing case law on what is and is not a discrete subpart).

 4           Defendant’s compound question objection is without merit because the interrogatory’s

 5   subparts are logically and factually subsumed and necessarily related to the primary question.

 6   See Trevino, 232 F.R.D. at 612.

 7           However, the Court partially agrees with Defendant’s objection that Interrogatory No. 1

 8   is overbroad and burdensome. See Aspen Grove Owners Ass'n. v. Park Promenade Apartments,

 9   LLC, C09-1110-JCC, 2010 WL 3788038, at *6 (W.D. Wash. Sept. 17, 2010), report and

10   recommendation adopted, C09-1110-JCC, 2010 WL 3787995 (W.D. Wash. Sept. 23, 2010)

11   (quoting Weber v. Biddle, 72 Wn.2d 22, 29, 431 P.2d 705 (1967) (“[T]he opposing party cannot

12   be required to put on a dress rehearsal of the trial. While it is proper to elicit information as to

13   evidentiary facts as contrasted with ultimate facts, nevertheless it is improper to ask a party to

14   state evidence upon which he intends to rely to prove any fact or facts.”).

15           Nevertheless, Defendant’s answer is partially insufficient. Concerning the answer to

16   Interrogatory No. 1 as it relates to RFA No. 3 (Dkt. 29-1, at 8:16-21), product sales between

17   Defendant and FleetPride, Inc. go to the heart of this case: the alleged violation of a Distribution

18   Agreement prohibiting Defendant from selling certain products to certain customers, including

19   Products to FleetPride, Inc. Therefore, it is reasonable and proportional to the needs of this case

20   for Defendant to produce sales documents of Products, as defined in the Distribution Agreement,

21   sold by Defendant to FleetPride, Inc.

22           e. Interrogatory No. 2

23                   Interrogatory No. 2: Identify all sales of the Products by Hongxin
                     to customers listed on Appendix A to the Distribution Agreement
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 8
 1                  between March 21, 2013 and March 21, 2019, including for each
                    sale, name of the customer, date of sale, type(s) of Products sold,
 2                  quantity of Products sold, individual piece price of the Products
                    sold, date that payment was received from the customer for the
 3                  Products, and, shipment destination for the Products sold.

 4                  Answer: Objection. This request seeks information protected as
                    trade secrets. Compound request. Overly burdensome to the extent
 5                  it requests specific information for “all sales.”

 6                          ….

 7                  Subject to and without waiving these objections, as well as the
                    general objections set forth above:
 8
                    With regard to entities listed on Appendix A, Hongxin has only
 9                  sold to FleetPride, Inc. Hongxin began doing business with
                    FleetPride, Inc. in 2009. KIC was aware that Hongxin continued
10                  doing business with FleetPride, Inc. after execution of the March
                    2013 Distribution Agreement. Pursuant to Fed. R. Civ. P 33(d),
11                  Hongxin has produced documents in response to this interrogatory.

12   Dkt. 29-1, at 9.

13          To the extent that the only customers listed on Appendix A to whom Defendant sold

14   products between March 21, 2013, and March 21, 2019, was FleetPride, Inc., which is what

15   Defendant claims (Dkt. 29-1, at 7:13–15; and 30, at 2:1–3), Interrogatory No. 2 is duplicative of

16   Interrogatory 1. Dkt. 29-1, at 9.

17          f. Interrogatory No. 5

18                  Interrogatory No. 5: Identify all sales of Products by Hongxin to
                    North American (non-U.S.) customers for less than 10% above the
19                  price of the same Products Hongxin sold to KIC during the term of
                    the Distribution Agreement, including, for each sale, name of the
20                  customer, date of sale, type(s) of Products sold, quantity of
                    Products sold, and individual piece price of the Products sold.
21
                    Answer: Objection. Compound request. Vague and ambiguous as
22                  to “for less than 10% above the price of the same Products
                    Hongxin sold to KIC during the term of the Distribution
23                  Agreement.” Vague and ambiguous as to term “Products.” Overly

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 9
 1                  burdensome request to the extent it requests specific information
                    about “each sale.”
 2
                              ….
 3
                    Subject to and without waiving these objections, as well as the
 4                  general objections set forth above:

 5                  The products sold to Non-U.S. North American customers are
                    often not the same as the products sold to KIC, Pursuant to Fed. R.
 6                  Civ. Pro 33(d), Hongxin has produced documents in response to
                    this request.
 7
     Dkt. 29-1, at 11–12.
 8
            “[D]iscovery of a document may be limited if discovery of such document is unduly
 9
     burdensome …. However, the Court only entertains an unduly burdensome objection when the
10
     responding party demonstrates how the document is “overly broad, burdensome, or oppressive,
11
     by submitting affidavits or offering evidence which reveals the nature of the burden.” See
12
     Tequila Centinela, S.A. de C.V. v. Bacardi & Co. Ltd., 242 F.R.D. 1, 10 (D.D.C. 2007) (citations
13
     omitted).
14
            Interrogatory No. 5 has two critical flaws. First, Interrogatory No. 5 is vague and
15
     ambiguous, leaving Defendant to wonder how it should compare price points over a period of
16
     time that spans years.
17
            Second, Interrogatory No. 5 appears unduly burdensome. Although the materials sought
18
     by Interrogatory No. 5 may be relevant, Defendant provides the declaration of Wenzhi Wang,
19
     Defendant’s Chairman, stating that “[a]ll responsive sales documents with regard to Hongxin’s
20
     sales to non-U.S. customers during the term of the Distribution Agreement have been provided to
21
     KIC already.” Dkt. 30, at 2:12–14.
22

23

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 10
 1          g. Conclusion

 2          Based on the foregoing, Plaintiff’s Motion to Compel Discovery should be granted, in

 3   part, and denied, in part. In conformity with the discussion above, Defendant should provide

 4   amended responses to RFA No. 5 and Interrogatory No. 1, to be served on Plaintiff no later than

 5   April 27, 2020. Sanctions are not appropriate at this time. See Fed. R. Civ. P. 37(c).

 6                                                III.    ORDER

 7          Therefore, it is hereby ORDERED that:

 8              •   Plaintiff’s Motion to Compel Discovery (Dkt. 26) is GRANTED, IN PART,

 9                  AND DENIED, IN PART; and

10              •   In conformity with the discussion above, Defendant shall provide amended

11                  responses to RFA No. 5 and Interrogatory No. 1, to be served on Plaintiff no later

12                  than April 27, 2020.

13          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

14   to any party appearing pro se at said party’s last known address.

15          Dated this 30th day of March, 2020.

16

17
                                           A
                                           ROBERT J. BRYAN
18                                         United States District Judge

19

20

21

22

23

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 11
